Per Curiam.
This case concerns an appeal filed by Leila Y. Post Montgomery Hospital from an order of the Labor Mediation Board overruling the employer’s objections to the conduct of a representation election.
The election was conducted pursuant to a consent agreement entered into by the employer and the Michigan Nurses Association on June 27, 1968. The purpose of the election was to determine whether two units of nurses — registered nurses and house supervisors — wished to be represented by the association.
On July 8, 1968, the election was conducted in the hospital between 6:45 a.m. and 8:30 a.m. and between 2:30 and 4:30 p.m. Thirty-four nurses *545voted for union representation and 33 voted against it. Another registered nurse, Mrs. Frances Kemeny, did not vote and the reasons why she did not gave rise to this dispute.
Mrs. Kemeny, an employee of the hospital for five years, entered the hospital as a patient June 28, 1968, ten days before the election was held.
Mrs. Kemeny always intended to vote at the election and she thought she would be able to get to the voting place in a wheelchair and so she did not apply for an absentee ballot.
On the day of the election Mrs. Kemeny prepared to go downstairs to vote. The attending nurse called the patient’s doctor to get his approval. The doctor told the attending nurse that Mrs. Kemeny was not to leave her bed.
Later that day one of the hospital personnel asked the election representative of the Michigan Nurses Association if a ballot could be taken to Mrs. Kemeny. The representative answered that it would be out of order.
During the afternoon voting session, the hoard’s election officer refused a request to have a ballot taken to the patient because it would be irregular and out of order.
Mrs. Kemeny left the hospital August 7, 1968.
The employer’s objections to the conduct of the election in the respects indicated above were overruled by the board in an opinion dated September 26, 1968. The employer filed a motion for reconsideration on October 16, 1968, which was denied by an order entered on October 25, 1968.
On appeal, the employer contends that the board has a duty to assure all eligible voters an opportunity to vote; that the board abused its discretion in refusing to allow Mrs. Kemeny to vote; and that arrangements could have been made to permit her *546to vote without disturbing the integrity of the election process.
The statutory authority controlling elections to determine who shall be the collective bargaining agent is MCLA § 423.29 (Stat Ann 1968 Rev § 17.454 [31]). The statute provides in part that “the board shall determine who is eligible to vote in the election and shall establish rules governing the election.” In light of the fact that Mrs. Kemeny could have procured an absentee ballot by making a written request for one (Michigan Administrative Code Supp No 54, R 423.447 [5]), we do not find it was an abuse of the board’s discretion in upholding the election. See NLRB v. A. J. Tower Co. (1946), 329 US 324 (67 S Ct 324, 91 L Ed 322), Coffman v. State Board of Examiners in Optometry (1951), 331 Mich 582, and Nemer v. State Board of Registration for Architects, Professional Engineers and Land Surveyors (1966), 5 Mich App 286, which delineate the scope of judicial review of the acts of administrative agencies.
Affirmed.